Professional Services Contract THIS AGREEMENT (this “Agreement”) is made as of this day of , 2007, between VPI Engineering, a Utah corporation (“VPI”) and , a corporation (the “Client”). In consideration of the Services to be performed and the payments to be made as described herein, the parties agree as follows: 1.0 Scope of Work 1.1 Term of Agreement This Agreement shall govern all Services provided to Client by VPI and shall remain in effect until this Agreement is terminated in writing pursuant to Section 1.2 Services Services shall be defined to be all services desired by the Client and requested either verbally or as defined in any applicable definition of work or similar means (the “Services”). These services shall include, but not be limited to, management activities such as scheduling, budgeting, and resource allocation, engineering activities such as research, design, testing, and design documentation, and manufacturing activities such as management of contract manufacturing, inspection, quality assurance, documentation, and procurement. 1.3 Scheduling/Costs Client understands that the Services to be performed by VPI are unique, extremely complex, and involve a large degree of Client/VPI interaction and discussion.
